Willard, C. J.,
(dissenting.) The Constitution (Article II, Section 24,) provides that in all elections by the General Assembly, or either house thereof, the members shall vote “ viva voee,” and their votes thus given shall be entered upon the journals of the house to which they respectively belong.
Again, it provides (Article IV, Section 13,) “the State shall be divided into convenient circuits, and for each circuit a Judge shall be elected by joint ballot of the General Assembly.”
It is contended by the State that the provision as to electing by joint ballot is equivalent to a declaration that the Circuit Judges shall be elected by ballot, and thus creates an exception to the generality of the words declaring that all elections by the General Assembly shall be by “viva vooe” voting. The respondent, on the other hand, contends that the sole object of the declaration as to electing by joint ballot was to designate the body that should elect the Circuit Judges, namely, the united bodies constituting the General Assembly, joined together for that purpose in one body.
The rule of construction applicable to the case recognizes the fact that words expressing the universal application of a statutory requirement to all cases of this class to which it relates may be restricted not only by the use of technical words, importing exception or limitation, and by more general expressions having an equivalent effect and directly disclosing an intention to create exceptions or limitations, but also by implication inferring such intent as a necessary means of reconciling provisions otherwise inconsistent.
*146It is only as a necessary implication that such a conclusion can be drawn inferentially. It is only the impulsive force of necessity that can justify an encroachment upon the direct terms of a rule of universal application.
It follows that when the law-making authority has established a rule in terms extending to all cases of the class embraced in it, and has not subjected it to express limitation or exception, an exception or limitation can only be implied where the provisions from which this implication is sought admit of no reasonable interpretation consistent with the direct sense of the terms of the general rule.
It would also follow that where the sense and intention of the words claimed to operate as a limitation are of doubtful import, admitting of different constructions, some consistent with the general rule and others inconsistent with it, an exception or limitation cannot be implied.
I am satisfied that at the least the intention of the Constitution involved in the present case is doubtful. This might be inferred from the fact that the Legislature for eight years immediately succeeding the adoption of the Constitution adopted the sense claimed for it by the respondent, and that the entire circuit judiciary was organized during that time upon that understanding of the Constitution.
It is not an unreasonable construction that the framers of the Constitution may have intended by the language of Section 13, Article IV, to merely designate the body by which the Circuit Judges should be elected, leaving the mode of election to be determined by that Article and Section that dealt directly with that subject. Whether such was their actual intention, it is not important, under the view I take of the case, to inquire, it being sufficient for the purposes of the present case to ascertain that such is not in itself an unreasonable construction.
If this be the case, we are bound to adopt that construction which is in harmony with the antecedent provision prescribing the mode of voting in all cases of election by the General Assembly. In order to warrant an encroachment upon the terms of the general rule, we must find a construction inconsistent with that general rule, for it is only by the fact of such inconsistency that we can compel the terms of the general rule to give way before external force. We are not at liberty to raise up a force to antagonize a *147great fundamental provision of the Constitution on speculative grounds or verbal refinements, especially where that fundamental ¡irovision is intended to apply to a principle inherent in the nature of the exercise of representative powers in government.
It is easy to see that the provision as to viva voce voting by the representatives of the people was based upon the general idea that the voting of representatives should be open and responsible, as they act, not in their own interest, but in the interest of the public. This principle is put in opposition to that of secret voting, which is clearly appropriate when the voter acts from his individual choice, arising solely from his sense of personal duty or interest.
It has been said that this is a speculative opinion merely, about which there have been differences of opinion, but it is clear that the Constitution of 1868 took this question out of the forum of speculative opinion and placed it among the cardinal principles on which the government should be administered, and we are bound to consider it in that light.
I regret that I am compelled to differ from the majority of the Court, but it seems to be the inevitable consequence of my understanding of the rules and spirit of constitutional construction.